tcmemo_2013_134 united_states tax_court alan j powers and susan e powers petitioners v commissioner of internal revenue respondent docket no filed date alan j powers and susan e powers pro sese heather k mccluskey for respondent memorandum findings_of_fact and opinion laro judge the instant petition involving petitioners’ and federal_income_tax returns seeks redetermination of respondent’s determinations of deficiencies and accuracy-related_penalties as follows deficiency dollar_figure big_number big_number year penalty sec_6662 dollar_figure dollar_figure dollar_figure after petitioners’ concession we decide the following issues whether petitioners were entitled to a loss deduction of dollar_figure claimed on schedule e supplemental income and loss for we hold they were not whether petitioners had unreported income of dollar_figure that should have been reported on schedule c profit or loss from business for and dollar_figure for we hold they did whether petitioners were entitled to net_operating_loss carryovers of dollar_figure for dollar_figure for and dollar_figure for we hold they were not whether petitioners are liable for accuracy-related_penalties for the subject years we hold they are all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners have conceded that they had unreported interest_income of dollar_figure for findings_of_fact the parties filed with the court a stipulation of facts and related exhibits the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the facts accordingly petitioners resided in california when they filed the petition i petitioners’ business dealings a onestar entities at all relevant times onestar long distance inc onestar was a telephone company wholly owned by onestar holding inc onestar holding an s_corporation during the years in issue mr powers who was onestar holding’s largest shareholder owned of its stock and ms powers owned of its stock onestar filed for bankruptcy in date b nexes before onestar filed for bankruptcy petitioners and some other individuals had formed nexes group llc nexes a telephone company at all relevant times nexes was a partnership for federal_income_tax purposes petitioner sec_2 at trial and throughout their briefs petitioners have referred to their interests in nexes as stock and themselves as shareholders or stockholders of nexes however there is nothing in evidence showing nexes was a c_corporation or an s_corporation for federal_income_tax purposes under the check-the-box continued submitted an unfiled form_1065 u s return of partnership income for for nexes but did not provide any schedules k-1 partner’s share of income deductions credits etc nexes had ownership interests in numerous entities some of which provided goods and services to nexes nexes owned at least the following entities icenet c-tel cts management llc vantage fund llc and v net c ajp and sep several months before onestar filed for bankruptcy petitioners along with four nexes partners who were also nexes’ officers and directors each had formed separate companies into which their compensation from nexes would flow the reason for forming the separate entities was twofold first petitioners and the other partners wanted to insulate themselves from the onestar bankruptcy second they also wanted a sec_401k profit-sharing_plan that would generate a continued regulations a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_301_7701-2 proced admin regs if no election is made an entity with two or more members is a partnership by default sec_301_7701-3 proced admin regs to make an election a taxpayer must file the form_8832 entity classification election with the commissioner sec_301_7701-3 proced admin regs nexes had more than one stakeholder petitioners did not submit a form_8832 if there was one to show nexes elected to be something other than a partnership instead petitioners submitted a nexes partnership return we thus find nexes to be a partnership for federal_income_tax purposes tax deduction but would exclude the nexes employees to this end petitioners formed ajp inc ajp and sep inc sep which were delaware corporations that they wholly owned at all relevant times ajp and sep elected s_corporation status effective date mr powers testified that he did not know his and ms powers’ percentage shares of ownership in ajp and sep ajp ajp did not undertake any business activity during the relevant times its form_1120s u s income_tax return for an s_corporation for reported dollar_figure of gross_receipts of that amount dollar_figure was mr powers’ compensation from nexes which he reported on his individual return the attached schedule l balance_sheet per books stated that the s_corporation had dollar_figure of additional paid-in capital ajp’s returns for and did not report any income or deductions sep petitioners claimed they formed sep to hold their partnership interests in nexes but they never transferred their partnership interests to sep the record is petitioners had since submitted but did not file an amended form_1120s for ajp and an amended individual return for the amended returns reported dollar_figure as wages but there is nothing in the record to suggest that ajp treated the amounts paid as wages devoid of any details as to what type of business activities it undertook during the relevant period its form_1120s for reported gross_receipts or sales of -dollar_figure sep reported zero income and deductions for and d mr powers and ms powers mr powers earned a bachelor of science degree in accounting from indiana university and became a certified_public_accountant c p a in since then he has acquired a fair amount of auditing experience between and he worked as an accountant at a local accounting firm with about employees where he eventually became a partner in mr powers had also owned several businesses including godfather’s pizza restaurants which had locations in three states beginning around mr powers became involved in onestar and nexes mr powers was listed as a ceo on petitioners’ return and as a manager on the and returns ms powers was listed as a homemaker on petitioners’ through returns ii petitioners’ individual returns a petitioners’ return claimed a total loss of dollar_figure and a negative adjusted_gross_income loss of dollar_figure contributing to petitioners’ loss was their nonpassive loss from onestar holding of dollar_figure reported on the schedule e attached to the return petitioners also claimed a deduction for a dollar_figure net_operating_loss nol from that was carried to b petitioners claimed a total loss of dollar_figure and a negative adjusted_gross_income of dollar_figure for among the income items petitioners reported was dollar_figure of business income on the schedule c-ez net profit from business which listed business consulting as mr powers’ principal business the reported business income was mr powers’ compensation from nexes petitioners’ schedule e for reported dollar_figure of nonpassive_income from onestar holding and claimed a dollar_figure nonpassive loss from ajp and sep petitioners also deducted an nol of dollar_figure that was carried over to c the only reported income item on petitioners’ return was an nol_carryover of dollar_figure however petitioners reported they had a negative adjusted_gross_income of dollar_figure we attribute the difference to a typographical error d -8- petitioners’ return reported a negative adjusted_gross_income of dollar_figure based on a calculation provided in a statement they attached to the return the statement indicated the return was only an estimated tax_return due to insufficient data and or incomplete information and or files and an irs in process audit examination the return statement estimated petitioners’ income to be dollar_figure for and claimed a deduction for an nol_carryover from of dollar_figure dollar_figure - dollar_figure dollar_figure petitioners did not explain why the nol_carryover from was dollar_figure instead of the dollar_figure reported on their return iii audit respondent’s revenue_agent julie gray conducted petitioners’ audit for the tax years in issue as part of the audit respondent summoned petitioners’ bank records in order to prepare a bank_deposits analysis for the audited years the accounts ms gray examined included petitioners’ personal accounts an ajp bank account with an account number ending in a nexes bank account with an account number ending in a c-tel bank account with an account number ending in and an icenet bank account with an account number ending in a deposits into petitioners’ personal bank accounts using the bank records ms gray was able to determine the total amount of money deposited into petitioners’ personal accounts in and she then removed all nontaxable items from the deposits and reached the total amount of taxable deposits for each year for ms gray determined that petitioners had gross_receipts of dollar_figure from consulting services petitioners’ taxable deposits are sourced as follows bank taxable deposits integra bank account number ending in union planters bank regions account number ending in evansville teachers federal credit_union account number ending in total dollar_figure dollar_figure dollar_figure dollar_figure petitioners conceded at trial that this deposit is taxable to them the taxable deposits into petitioners’ integra account included two types of deposits checks and account transfers all the check deposits involved checks issued by ajp or nexes and totaled dollar_figure the account transfers consisted of transfers from the ajp bank account of dollar_figure from the icenet bank account of dollar_figure from the c-tel bank account of dollar_figure and from the nexes bank account of dollar_figure totaling dollar_figure the taxable deposit into the evansville teachers federal credit_union account consisted of one check deposit dated date of dollar_figure ajp issued the check for ms gray determined that petitioners had gross_receipts of dollar_figure from consulting services none of which was reported on petitioners’ return ms gray sourced petitioners’ taxable deposits as follows bank taxable deposits integra bank account number ending in union planters bank regions account number ending in total dollar_figure dollar_figure dollar_figure the taxable deposits into petitioners’ integra account were all check deposits all the checks were issued by either ajp dollar_figure or nexes dollar_figure the taxable deposits into petitioners’ union planters bank regions account were all wire transfers dollar_figure from nexes dollar_figure from c-tel dollar_figure from icenet and dollar_figure from grande commun there is nothing in the record about grande commun b ajp bank account with account number ending in ms gray also examined ajp’s bank account with an account number ending in in dollar_figure was deposited into the ajp bank account and dollar_figure was withdrawn from the same account of the total withdrawal amount dollar_figure was petitioners’ personal withdrawals consisting of checks issued to mr powers and or ms powers wire transfers to petitioners’ personal integra bank account with an account number ending in and other personal withdrawals the month-by-month breakdown of withdrawals is illustrated in the following table two transfers totaling dollar_figure were made to unknown individuals and entities in date because petitioners bear the burden of proving the nature of these withdrawals and have failed to explain it as to these two withdrawals we deem these withdrawals to be personal withdrawals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure personal withdrawals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure month january february march april may june july august september october november december total deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure iv notice_of_deficiency on date respondent issued a notice_of_deficiency for through a for a year not subject_to the notice_of_deficiency ms gray discovered during the audit that petitioners had deducted dollar_figure of schedule e losses in excess of their allowable basis in onestar holding this discovery led respondent to allow dollar_figure of the nol to be carried to resulting in only dollar_figure dollar_figure - dollar_figure of the nol to be carried over to b schedule c income as a result of the bank_deposits analysis respondent determined petitioners had dollar_figure of taxable deposits in because petitioners reported dollar_figure of schedule c income on their return respondent increased petitioners’ schedule c income by dollar_figure schedule e loss respondent determined that petitioners’ adjusted bases in ajp and sep were dollar_figure and dollar_figure respectively respondent’s determination resulted in the disallowance of petitioners’ nonpassive losses in excess of their adjusted bases as follows nonpassive loss per return adjusted_basis determined in nod suspended losses ajp dollar_figure big_number sep dollar_figure big_number big_number deduction for nol because respondent also determined petitioners did not incur an nol for respondent limited petitioners’ deduction for the nol carried over to to the amount of the unused nol carried forward from or dollar_figure as opposed to the dollar_figure petitioners claimed for this resulted in an increase in petitioners’ taxable_income for by dollar_figure dollar_figure - dollar_figure c schedule c income as a result of the bank_deposits analysis respondent determined petitioners had dollar_figure of unreported schedule c income deduction for nol because respondent determined petitioners did not incur any nol in he disallowed petitioners’ deduction for the nol carryforward that they claimed on the return the disallowance increased petitioners’ taxable_income by dollar_figure d respondent determined that petitioners received interest_income of dollar_figure from the ruth ann powers children’s trust which petitioners failed to report on their return petitioners have since conceded that they received the interest_income respondent’s determination that petitioners did not incur any nol in resulted in the disallowance of the nol carryforward claimed on the return and thus increased petitioners’ taxable_income by dollar_figure i bankruptcy proceedings opinion5 petitioners claim that during onestar’s bankruptcy proceedings see in re onestar long distance inc no bankr s d ind filed date the bankruptcy court seized or issued orders to seize their records that are relevant to prove the claims stated in their petition citing specific docket entries petitioners argue that they have been disadvantaged because they no longer have the relevant documents to prove their case petitioners further assert that they have complied with the recordkeeping requirements under the internal revenue laws and the rules and regulations and that they are not culpable for not having the records in this deficiency case at the end of the trial the court provided specific briefing instructions the court directed each party to submit a reply brief following the opening brief and instructed each party to only point out any discrepancies in opposing party’s findings_of_fact and make no legal argument in the second brief petitioners’ reply brief is pervaded with arguments consistent with our briefing instructions to the parties we will disregard any arguments in petitioners’ reply brief after reviewing the bankruptcy court’s docket entries and the underlying documents we decline to accept petitioners’ claim as a matter of fact we find the following docket entries particularly enlightening docket entry ecf no ecf nos ecf no ecf no ecf no summary order directing onestar to produce and make available for copying certain documents trustee’s motion and bankruptcy court’s order authorizing trustee to enter into lease of storage space to store boxes of documents trustee’s motion for turnover of hard drives servers and related computer hardware hard drives in mr powers’ possession that contained records of or regarding onestar bankruptcy court’s minute entry order vacating trustee’s motion for turnover of hard drives in ecf no per agreement between the parties agreed entry regarding trustee’s motion for turnover in ecf no it stated that mr powers was cooperating and produced the hard drives for the copying of the computer data trustee’s motion for turnover of hard drives was thus resolved on date the court issued an order april order directing the parties to file a response discussing their views on the court’s taking judicial_notice of the bankruptcy court’s proceedings the docket entries relating to the proceedings and the underlying documents in in re onestar long distance inc no bankr s d ind filed date the court is entitled to take judicial_notice of such adjudicative facts see fed r evid 577_f3d_521 3d cir a court may take judicial_notice of a prior judicial opinion 471_f3d_391 2d cir d ocket sheets are public records of which the court could take judicial_notice 760_f2d_1060 10th cir holding that a court may take judicial_notice of court records of closely related prior litigation the parties filed a joint response to our april order agreeing that the court may properly take judicial_notice of the matters stated in the order and we will do so we found nothing in the bankruptcy court’s records that indicates the court ordered the seizure of petitioners’ documents or computers it is unclear from the moving papers and the court orders whether original documents were produced or whether only copies of the requested documents were provided indeed the bankruptcy court’s order in ecf no suggests that documents were made available only for copying--that is the originals were not turned over regarding the trustee’s motion for the turnover of mr powers’ hard drives the bankruptcy court’s docket entries contradict petitioners’ claim that the bankruptcy court confiscated their computer equipment containing the relevant records in this case the trustee had moved the bankruptcy court to direct mr powers to turn over his hard drives see ecf no but ecf nos and show that the parties worked out a solution for the trustee to copy data off the hard drives rendering it unnecessary for mr powers to surrender the computer equipment and peripherals thus we seriously doubt the bankruptcy court or the bankruptcy trustee actually seized petitioners’ original books_and_records or their computers moreover the bankruptcy proceedings related to onestar and the discovery motions in the proceedings had to do with onestar’s books_and_records so even if onestar’s records were confiscated and are no longer in petitioners’ possession they would have little relevance in this deficiency case and we find no indications that any of the records belonging to ajp sep or any of the nexes entities were implicated in onestar’s bankruptcy proceedings in other words petitioners have failed to explain why records that would actually matter in this case such as records pertaining to their bases in ajp and sep would be taken away in onestar’s bankruptcy proceedings when nexes ajp and sep were entities unrelated to onestar there are also inconsistencies in petitioners’ statements during discovery petitioners told respondent that they had located and reviewed approximately big_number boxes and file cabinets of documentation which they used in their discovery responses at trial mr powers testified that he had turned over all of indeed mr powers testified that nexes ajp and sep were created to insulate petitioners from onestar’s bankruptcy given mr powers’ business acumen one would think mr powers would have carefully separated the business records of nexes ajp and sep from those of onestar in order to not tie petitioners to the bankruptcy proceedings in the absence of specific evidence showing otherwise this factual inference supports our belief that records of nexes ajp and sep were not implicated during onestar’s bankruptcy mr powers testified that the trustee had an order from the bankruptcy court and came with a moving truck and the men got out they emptied the file cabinets and put the stuff in there without any evidence to corroborate the assertion we decline to accept mr powers’ self-serving testimony that we deem generally unreliable see infra p his records to the bankruptcy trustee so we do not know the relationship between the big_number boxes in petitioners’ possession and the records he allegedly surrendered in the bankruptcy case further the docket entries for ecf nos and show that only boxes of records--and again we do not know whether these were originals or copies--were in the trustee’s possession a number far less that the big_number boxes petitioners claimed they had finally aside from petitioners’ self-serving testimony there is no evidence to show with particularity the relevant documents that were seized and the types of efforts petitioners actually made to retrieve any confiscated records it appears the trustee had boxes of files according to petitioners they had examined big_number boxes of records we do not know whether there was any overlap between these two bodies of records nor do we know whether the trustees had any records of nexes or any records of petitioners’ wholly owned subsidiaries there are many unknowns and inconsistencies in petitioners’ claims thus we decline to find as a fact that the bankruptcy court confiscated their original records that are relevant to this proceeding ii perception of petitioners’ witness this case involves primarily disputed facts rather than opposing legal propositions the legal issues here are clear and not novel because petitioners chose to structure their business dealings through a complex web of more than a dozen passthrough entities any evidence that may resolve the disputed factual issues such as petitioners’ bases in the entities and their income from these entities will necessarily come from petitioners complicating the matter is the scarcity of relevant and credible documentary_evidence that can substantiate petitioners’ claims thus it is ever more so important for petitioners to provide credible persuasive and detailed testimony to show respondent’s determinations were erroneous petitioners’ presentation at trial failed in this regard in all cases we observe the candor sincerity and demeanor of each witness in order to evaluate his testimony and to assign weight to that testimony for the primary purpose of finding disputed facts we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case the mere fact that one party presents unopposed testimony on his behalf does not necessarily mean that the elicited testimony will result in a finding of fact in that party’s favor we will not accept a witness’ testimony on its face if we find that our impression of the witness coupled with our review of the credible facts at hand conveys to us an understanding contrary to the spoken word see 115_tc_43 aff’d 299_f3d_221 3d cir hie holdings inc v commissioner tcmemo_2009_130 97_tcm_1672 aff’d ___ fed appx ___ wl 9th cir date mr powers testified we find mr powers’ testimony to be generally unreliable and unhelpful as to the critical facts underlying the issues at hand first mr powers’ testimony lacked the level of detail and clarity relative to petitioners’ complex business dealings sufficient to allow a reasonable factfinder to find the disputed facts in petitioners’ favor moreover mr powers seemed to be confused about some of the material facts and offered internally inconsistent testimony for example mr powers attempted to characterize all account transfers marked by integra bank as advice_of_credit as transfers of loans back and forth but when questioned by respondent about a dollar_figure deposit made on date that was marked advice_of_credit mr powers first testified that it was not a loan transfer but moments later he recanted without offering any explanation and stated the deposit was a loan transfer when pressed by respondent as to why he believed the deposit was a loan transfer mr powers simply said because that’s what i think it is and admitted he had no documentary_evidence to support his belief indeed mr powers reversed his testimony or equivocated in his statements in a similar manner on multiple occasions during his direct and cross-examination ms powers was present at trial but chose not to testify this caused us to draw an adverse inference from her failure to testify see 425_us_308 92_tc_661 at the same time mr powers’ testimony was for the most part self-serving vague elusive uncorroborated and or inconsistent with documentary or other reliable evidence correspondingly we are not required to and we generally do not rely on the naked or otherwise unreliable testimony of mr powers to support our decision in this opinion see neonatology associates p a v commissioner t c pincite hie holdings inc v commissioner t c m cch pincite iii burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are erroneous rule a 503_us_79 290_us_111 512_f2d_882 9th cir aff’g tcmemo_1972_133 but in certain cases the burden_of_proof may shift to the commissioner with respect to a factual issue relevant to the taxpayer’s tax_liability see sec_7491 such a shift may occur when the record establishes that the taxpayer produced credible_evidence relating to the issue and that the taxpayer met the requisite substantiation requirements maintained all requisite records and cooperated with the commissioner’s reasonable requests for information documents interviews witnesses and meetings sec_7491 and credible_evidence connotes ‘the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 but we need not consider the testimony of a witness to be credible simply because it is unopposed see hie holdings inc v commissioner t c m cch pincite we decline to shift the burden_of_proof to respondent in this case as discussed elsewhere in the opinion we do not find as a factual matter that the bankruptcy court seized petitioners’ records that are pertinent to this case in the same vein we refuse to find petitioners have maintained the necessary books_and_records we have also noted elsewhere that mr powers’ testimony is unreliable and that we would draw a negative inference from ms powers’ failure to testify and there is scant documentary_evidence in the record from petitioners that is credible thus under sec_7491 the burden_of_proof will remain with petitioners iv schedule e losses claimed for deductions are a matter of legislative grace and a taxpayer bears the burden of producing sufficient evidence to substantiate any allowable deduction under the code sec_6001 rule a indopco inc v commissioner u s pincite sec_1_6001-1 income_tax regs a loss from sep in general a shareholder of an s_corporation may deduct his pro_rata share of the corporation’s separately computed and nonseparately computed losses and deductions sec_1366 but the shareholder may deduct his pro_rata share of the corporation’s losses and deductions for any taxable_year only to the extent of his basis of his stock in the s_corporation ie capital basis and his adjusted_basis in any indebtedness of the s_corporation to him disregarding any adjustment under sec_1367 ie note basis sec_1366 see also sec_1367 and b sec_1366 suspends any losses or deductions disallowed as a result of the shareholder’s basis limitation and allows them in a later year when the shareholder has sufficient capital basis or note basis to deduct the losses or claim the deductions petitioners have acknowledged at trial and on brief that they had only dollar_figure of capital basis and did not have any note basis in sep in and thus petitioners did not have sufficient stock basis or note basis to deduct the loss from sep see sec_1366 to claim the loss petitioners argue on brief that their schedule e loss from sep was actually a loss flowing from nexes and that we should disregard sep and allow them to deduct the loss directly as nexes’ partners to set up this argument petitioners point out that they never transferred their partnership interests in nexes to sep and that their nexes partnership interests remained under their names at all times they also contend that sep’s and returns were incorrectly prepared in that the sep returns should not have reported the passthrough losses from nexes because petitioners claim they had basis in nexes on the basis of nexes’ purported indebtedness to them they claim they were entitled to deduct their distributive_share of nexes’ losses petitioners’ contention that we should disregard sep and allow them to deduct their losses as nexes’ partners appears to have been raised for the first time on brief they did not raise this issue in their petition for redetermination of the deficiency nor did they amend their petition to include the argument petitioners were required to file a pretrial memorandum where they could have made this argument but they did not file any memorandum before trial petitioners did not articulate this argument at trial it appears that the only time petitioners made this point before briefing was in a one-page self-prepared summary and facts concerning the petitioners’ basis that was buried in over pages of documents that they produced to respondent during discovery it is well settled that we do not consider issues raised for the first time in posttrial briefs where there is surprise and prejudice to the opposing party 96_tc_858 aff’d 959_f2d_16 2d cir 84_tc_191 aff’d 796_f2d_116 5th cir rendel v commissioner tcmemo_1995_593 70_tcm_1571 n aff’d without published opinion 129_f3d_127 9th cir because petitioners did not give respondent any notice of their argument that they should be allowed to deduct the passthrough losses from nexes as the partnership’s partners respondent was not able to produce evidence or elicit relevant testimony from petitioners to dispute that claim and thus was prejudiced for example there is no testimony or other evidence in the record to show how much of the loss sep reported for was loss flowing from nexes further we need not decide whether petitioners’ summary and facts concerning the petitioners’ basis produced to respondent during discovery would constitute sufficient notice to respondent this is because petitioners have failed in any event to produce enough evidence to support the claim that they had sufficient bases in nexes to deduct the loss claimed similar to a shareholder of an s_corporation a partner of a partnership can deduct his distributive_share of partnership loss including capital_loss to the extent of his adjusted_basis in his partnership_interest ie outside_basis at the end of the partnership year in which such loss occurred sec_704 thus for petitioners to deduct their distributive shares of nexes’ loss they must show they had sufficient outside bases at the end of but unlike a stockholder of an s_corporation a partner does not derive his basis in his partnership_interest from the partnership’s indebtedness to him in the same manner the starting point of our analysis is that a partner’s outside_basis in a partnership is increased by his share of the partnership liabilities sec_722 sec_752 because sec_707 treats a partner providing a loan to his partnership as a nonpartner with respect to the loan transaction the tax consequences are determined in the same way as if the transaction occurred with a nonpartner in other words a partner’s loan to his partnership is treated just like any partnership_liability to a third party to determine how the nexes notes to petitioners would affect petitioners’ outside bases in nexes it is thus necessary to determine how to allocate the partnership liabilities among all nexes partners the allocation of any partnership_liability depends on the recourse nature of the indebtedness sec_1_752-2 income_tax regs and the same rule applies to any partnership_liability that is an indebtedness to a partner sec_707 if the partner’s loan is recourse each partner’s share of such partnership_liability including the lender partner’s share equals the portion of the liability for which the partner or related_person bears the economic risk of loss sec_1_752-2 income_tax regs a partner bears the economic risk of loss for the partnership_liability to the extent that if the partnership constructively liquidated the partner or related_person would be obligated to make a payment to any person with no right to reimbursement sec_1_752-2 income_tax regs a variety of factual considerations determines the extent to which a partner bears the economic risk of loss for the partnership_liability see generally sec_1_752-2 income_tax regs if a partner makes a nonrecourse loan to the partnership and no partner bears the economic risk of loss for that partnership_liability the partner making the nonrecourse loan bears the economic risk of loss for the entire nonrecourse loan and the partnership_liability is allocated entirely to him sec_1_752-2 income_tax regs in evidence relating to this issue are the nexes promissory notes issued to petitioners assuming they were genuine debts they do not inform us on their face whether they were recourse or nonrecourse except for the fact that nexes was a limited_liability_company there is no evidence to suggest one way or the other if we were to treat them as recourse notes for the sake of argument there is nothing in the record that would enable us to allocate the partnership liabilities to petitioners because we do not have the facts necessary to determine the extent to which petitioners bear the economic risk of loss for the notes the regulations contemplate a partner’s obligation to make a payment to any person when the partnership’s liabilities become due and payable in a deemed liquidation of the partnership sec_1_752-2 income_tax regs in a deemed liquidation the partnership is treated as disposing of all of its assets which are treated as worthless except those contributed to secure a partnership_liability in a fully taxable transaction for no consideration and all items of income gain loss or deduction are allocated among all the partners id see also sec_1_752-2 income_tax regs stating the extent to which gain_or_loss is recognized upon deemed disposition the determination of which partner or related_person has an obligation to make a payment is based on the facts and circumstances at the time of the determination sec_1_752-2 income_tax regs such facts and circumstances take into account all statutory and contractual obligations relating to the partnership_liability including contractual obligations outside of the partnership_agreement such as guaranties indemnification agreements and reimbursement agreements id further the regulations assume that all partners and related_persons who have obligations actually perform those obligations unless the facts and circumstances indicate a plan to circumvent or avoid the obligation sec_1_752-2 income_tax regs but here there is not even a scintilla of evidence before us that would enable us to make any of these factually intensive determinations at a minimum petitioners needed to provide the number of partners nexes had in the partnership_agreement or the operating_agreement nexes’ balance_sheet and capital accounts schedules k-1 of the nexes partners any relevant contracts or evidence of the absence of these contracts and ucc-1 financing statements if any petitioners have not provided any evidence on these critical facts if we were to treat the nexes notes as nonrecourse notes petitioners still failed to show that no other partner actually bore the economic risk of loss for the debts since there is no evidence or testimony showing petitioners did not enter into other agreements that would entitle them to some type of indemnification and even if we were to treat the nexes notes as fully nonrecourse and allocate the liabilities solely to petitioners there remain other material considerations for which petitioners have not produced any evidence after allocating the lender partner’s share of the partnership liabilities to increase his outside_basis it is necessary to adjust the partner’s outside_basis on the basis of his distributive_share of various tax_attributes of the partnership sec_705 in addition any liquidating or nonliquidating_distribution would also affect the partner’s adjusted_basis in his partnership_interest see generally sec_733 aside from the unsigned partnership return for nexes for and some scattered documents relating to nexes that are irrelevant to our inquiries under sec_705 and sec_733 petitioners did not introduce anything into evidence not even schedules k-1 that are necessary to ascertain their bases in nexes we do not know whether nexes had any items of income loss deductions and other tax_attributes nor does the record tell us whether nexes had any liquidating or nonliquidating_distribution and if there was a distribution how nexes’ cash and properties were distributed even under 39_f2d_540 2d cir and its progeny the factual record that petitioners have developed here does not provide any ground not to mention a reasonable ground for us to estimate their bases in their nexes partnership interests for these reasons we sustain respondent’s determination to disallow petitioners’ schedule e loss of dollar_figure from sep b loss from ajp to deduct their schedule e loss from ajp petitioners must have sufficient capital bases and or note bases to absorb the loss see sec_1366 respondent suspended the loss claimed because he determined petitioners did not have the requisite bases in ajp in petitioners primarily raise two issues on brief with respect to their bases in ajp first petitioners claim that ajp had made certain loans to nexes in totaling dollar_figure and that the indebtedness of nexes was later assigned to sep second petitioners contend that certain deposits into ajp’s bank account in can show they had capital bases in ajp these deposits totaling dollar_figure were dollar_figure cash a dollar_figure check from prudential financial dated date a dollar_figure check from leslie’s pool mart inc dated date dollar_figure petitioners withdrew from their retirement savings account and then deposited in ajp’s bank account on date dollar_figure and dollar_figure in electronic transfers from refunds now on date and dollar_figure in an electronic transfer from refunds now on date dollar_figure in an electronic transfer from the u s treasury on date and a check for dollar_figure from robert woodward which was purportedly the proceeds from the sale of petitioners’ vehicle petitioners seek to bolster their contention that these deposits amounted to their capital contributions to ajp by pointing out that ms gray had earlier determined during their audit that these deposits were nonbusiness deposits other than the purported dollar_figure initial capital_contribution to ajp however petitioners did not mention at trial that they made additional capital contributions to ajp petitioners’ first argument relying on nexes’ notes to ajp must fail there is nothing in the record to suggest ajp was a partner of nexes thus ajp did not acquire basis from lending nexes money ajp had promissory notes from nexes as between a lender and a borrower nothing more the fact that the notes were later assigned to sep does not change this conclusion further the issue here is whether petitioners had either capital bases or note bases in ajp to claim the schedule e loss from ajp whether ajp had basis in nexes is irrelevant with respect to petitioners’ claim that they had sufficient capital bases in ajp to deduct the reported loss we find that petitioners have failed to carry their evidentiary burden to prove the deposits into ajp’s bank account were intended to be capital contributions of all the deposits for the ajp bank account in totaling dollar_figure petitioners claim that dollar_figure constituted their additional capital_contribution because it originated from them personally for a couple of reasons the fact that these deposits came from petitioners’ personal funds does not necessitate a conclusion that the personal deposits constituted their capital contributions to ajp first petitioners made personal withdrawals totaling dollar_figure out of dollar_figure total withdrawals in because petitioners’ personal withdrawals far exceeded all the personal deposits into the ajp bank account it petitioners’ sometimes contradictory positions taken on brief compel this conclusion petitioners state on brief the petitioners are in error on their testimony to having basis in notes in ajp inc they only have capital basis in ajp inc but at a later point on their brief petitioners claim that the same notes with the same aggregate amount were notes from ajp owed to petitioners however our record contains only notes nexes issued to ajp if petitioners’ position is that the money ajp lent to nexes was money ajp borrowed from petitioners they have not produced any evidence to support that position would be more than reasonable to conclude that in petitioners withdrew every penny that they had personally deposited into the ajp bank account that year indeed it defies reason that a businessman would make more than dollar_figure capital_contribution into an s_corporation that does nothing more than collecting his earned_income from someone else second the sum of the nonpersonal withdrawals dollar_figure plus the ajp bank account’s remaining balance at yearend dollar_figure was much less than the amount of the year’s deposits dollar_figure that did not come from petitioners in other words what could possibly be ajp’s working_capital for dollar_figure dollar_figure dollar_figure could have come from sources other than petitioners’ personal funds see infra note as a matter of fact we doubt ajp had any need for working_capital petitioners testified at trial that ajp was set up to receive mr powers’ compensation from nexes and was not carrying any business activities otherwise indeed petitioners’ reply brief states that the business activity of ajp inc was always clear and that was to receive compensation from nexes for petitioners--to give the petitioners the protection of a corporate veil and to provide a profit sharing plan for the petitioners and that ajp was never engaged in any active buying and or selling of some things the mere fact that ajp’s bank account had a balance at the end of the year does not mean it was ajp’s working_capital when there is no evidence showing ajp needed any working_capital in the light of these reasons petitioners must show more than the fact that they deposited personal funds into the ajp bank account they must also produce some evidence documentary or otherwise to corroborate their claim that the deposited funds were intended to be ajp’s capital without more it is impossible to determine whether any of petitioners’ personal deposits were intended as a capital_contribution or meant to be funneled elsewhere because petitioners failed to show that they had sufficient capital bases or note bases in ajp in we sustain respondent’s determination to disallow petitioners’ schedule e loss of dollar_figure from ajp v petitioners’ unreported income gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 the definition of gross_income broadly includes any instance of undeniable accessions to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 in the court_of_appeals for the ninth circuit to which this case is appealable barring written stipulation to the contrary see sec_7482 the presumption of correctness in the commissioner’s determinations as to unreported income in a notice_of_deficiency arises only if it is supported by a minimal evidentiary foundation 596_f2d_358 9th cir rev’g 67_tc_672 see also 743_f2d_670 9th cir stating that the commissioner must produce ‘some substantive evidence demonstrating that the taxpayer received unreported income’ aff’g tcmemo_1982_666 quoting 680_f2d_1268 9th cir once the commissioner meets his burden of production the taxpayer must establish by a preponderance_of_the_evidence that the determination is arbitrary or erroneous delaney v commissioner f 2d pincite 702_f2d_1288 9th cir in a case where a taxpayer has failed to maintain adequate_records to allow the commissioner to determine his income_tax_liability see sec_6001 sec_1 a income_tax regs the commissioner may reconstruct the taxpayer’s income using any reasonable method including the bank_deposits method see 348_us_121 650_f2d_994 n 9th cir the bank_deposits method of proof is also a circumstantial way of establishing unreported income under the bank_deposits method the commissioner must show that the taxpayer was engaged in income producing activities that he made regular deposits of funds into his bank accounts and that an adequate and full investigation of those accounts was conducted to distinguish taxable_income from nontaxable deposits 770_f2d_842 9th cir the critical question is whether the government's investigation has provided sufficient evidence to support an inference that an unexplained excess in bank_deposits is attributable to taxable_income id pincite when using the bank_deposits method the commissioner assumes a special responsibility of being thorough and particular in his investigation and presentation hall f 2d pincite citing holland u s pincite we find that respondent has met his evidentiary burden as to petitioners’ unreported income in this case we further conclude petitioners have failed to prove by a preponderance_of_the_evidence that respondent’s determinations as to petitioners’ unreported income for and were arbitrary or erroneous a during all relevant times mr powers was a business consultant who along with ms powers had ownership interests in ajp and nexes for ms gray summoned petitioners’ bank records and aggregated the deposits made for each of petitioners’ bank accounts ms gray then painstakingly examined each deposit and removed those that she determined to be from nontaxable sources she was then able to compute the amount of taxable deposits for each account all the deposits that ms gray determined to be taxable came from ajp nexes or nexes’ subsidiaries icenet and c-tel viewing these facts together we conclude that respondent has produced ample credible_evidence allowing a very strong inference that dollar_figure determined to be taxable deposits were all income to petitioners petitioners do not dispute that these deposits into their personal bank accounts were made they argue only that dollar_figure of the deposits were nontaxable repayments on debts the following table shows the deposits that petitioners seek to characterize as nontaxable repayments on indebtedness date of deposit amount payor parties to the purported debt denotation sec_1 dollar_figure big_number big_number big_number big_number ajp nexes icenet icenet ajp c-tel big_number icenet unknown ajp inc ajp lender and nexes borrower repmt veraz note ajp lender and nexes borrower ajp lender and nexes borrower unknown ajp lender and nexes borrower loan payback to c-tel ajp lender and nexes borrower partial repayment nexes loan at trial mr powers ostensibly tried to hedge his testimony by stating that the disputed deposits were note transfers which could technically mean either loan repayments or advances at no point did he offer to clarify which ones were debt payments and which ones were advances as the table immediately below illustrates petitioners have consistently characterized the deposits as repayments on indebtedness owed to them to the extent that petitioners attempt to raise an alternative claim that these deposits were loan advances of which they were the debtors they have not produced any evidence to support such claim big_number icenet big_number nexes big_number c-tel big_number icenet big_number icenet total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ajp ajp ajp ajp ajp ajp ajp ajp ajp ajp ajp ajp ajp ajp ajp lender and nexes borrower partial repayment nexes loan ajp lender and nexes borrower other inc loan pay back ajp lender and nexes borrower other inc loan pay back ajp lender and nexes borrower other inc loan pay back ajp lender and nexes borrower partial repayment nexes loan unknown ajp inc unknown ajp inc unknown ajp inc unknown ajp inc unknown ajp inc unknown ajp inc unknown ajp inc unknown unknown ajp inc unknown ajp inc unknown ajp inc unknown ajp inc unknown misc dep unknown unless otherwise noted the identities of the parties to the purported debt are listed on nexes’ note schedule provided by petitioners and the denotations are those from petitioners’ purported cash disbursement journal submitted as part of the parties’ stipulation other than nexes the record does not show any of the payors from whom these deposits originated owed any debt to petitioners moreover in many cases petitioners have been unable to identify the indebtedness on which a payment was purportedly made in cases where petitioners have been able to identify the debt the debt was between ajp as the lender and nexes as the borrower nothing in the record could explain why any deposits into petitioners’ personal accounts of purported payments on loans between ajp and nexes would not be income to petitioners as to the deposits originated from nexes petitioners have identified certain debts between ajp and nexes as those to which the deposits purportedly related again there is no explanation as to why nexes’ payments to petitioners on debts it owed to ajp would not be income to petitioners even if we were to construe petitioners’ argument to mean that the deposits from nexes were repayments on its indebtedness to petitioners this argument must also fail petitioners have taken the position on brief that their loans to nexes created bases in their partnership interests in nexes they have argued that the face_amount of their loans to nexes would create bases but have not otherwise intimated that we need to reduce such bases to account for any relief from the partnership liabilities because nexes had made payments on its notes implicit in this claim is that nexes never made any payment on its notes to petitioners absent any evidence to corroborate petitioners’ claim that the payments from nexes were intended to satisfy its debt obligations to petitioners compounded with petitioners’ internally inconsistent positions taken on brief we decline to find that these payments from nexes were nontaxable repayments on its debts in sum the record does not support petitioners’ self-serving vague and internally inconsistent claim that the referenced deposits were payments on indebtedness to them and thus nontaxable accordingly we sustain respondent’s determination that petitioners had dollar_figure of unreported income for b petitioners did not report any income for while they attached a schedule c-ez to their return for an unnamed consulting business no such schedule was attached to their return in the absence of adequate_records respondent reconstructed petitioners’ income using the same bank_deposits method used to determine their income at the conclusion of the audit respondent determined petitioners had dollar_figure of unreported income together this is sufficient to meet respondent’s evidentiary burden at trial petitioners admitted that they did not analyze their unreported income for nor did they provide any testimony to challenge respondent’s unreported income determination for that year but petitioners argue on brief that the questioned deposits were not taxable_income because petitioners were not employed in to receive any earned_income and because the deposits were repayments on nexes’ notes to petitioners we first note that petitioners decided not to provide any testimony during trial about the unreported income we will thus draw a negative inference from petitioners’ failure to testify and to present evidence when respondent’s probative evidence against petitioners on this particular issue is so compelling see baxter u s pincite petzoldt v commissioner t c pincite drawing adverse inference from failure to testify permitted in civil case in other words we give no evidentiary weight to petitioners’ arguments on brief that they were unemployed in and that the disputed deposits were debt repayments even if we consider petitioners’ claims for argument’s sake they suffer the same infirmities that have caused us to reject their arguments concerning their unreported income for one petitioners have taken the position that the full face_amount of the nexes notes should give them bases in nexes implying that nexes had not repaid any portion of its notes thus petitioners cannot also argue that the deposits originated from nexes were loan repayments in addition petitioners have failed to explain why payments from non-nexes entities which were not indebted to petitioners could be repayments on nexes’ debts or any debts finally petitioners’ self-serving statements in their brief that some of these deposits were reimbursements for expenses they previously paid on someone else’s behalf are simply not supported by the record together petitioners have failed to carry their burden of showing respondent’s determination of unreported income for was erroneous accordingly we sustain respondent’s determination that petitioners had dollar_figure of unreported income in dollar_figure vi nol sec_172 allows a taxpayer to deduct an nol for a taxable_year that equals the sum of the nol carryovers plus nol carrybacks to that year sec_172 a taxpayer claiming an nol deduction bears the burden of substantiating the deduction by establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years rule a 349_us_232 green v commissioner tcmemo_2003_244 86_tcm_273 as part of meeting that burden the taxpayer must file with his return for that year a concise statement setting forth the amount of the nol deduction claimed and all petitioners raise for the first time on brief that we need to determine whether any portion of the taxable deposits for and should be treated as distribution from an s_corporation self-employment_income or earned_income with one exception petitioners did not make this an issue before briefing and we decline to consider it petitioners submitted an unfiled amended_return for to state that they incorrectly reported their wage income as schedule c income but they did not produce any evidence to support the assertion in all the record before us is insufficient to make the determination that the unreported income was anything other than schedule c income as petitioners originally reported material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs thus to support the claimed deduction for the nol carried over to petitioners must be able to prove they incurred nols in other years that can be carried to respondent agrees that petitioners had an nol_carryover from of dollar_figure that could be carried to but respondent determined that petitioners did not establish sufficient capital bases or note bases in onestar holding to deduct dollar_figure of the schedule e loss flowing from the s_corporation for consequently respondent used dollar_figure of the nol in allowing only dollar_figure to be carried over to as opposed to the dollar_figure petitioners claimed on their return the notice_of_determination explained that because petitioners did not incur an nol for respondent limited the nol deduction for to the dollar_figure carried from effectively increasing petitioners’ taxable_income for by dollar_figure again in his pretrial memorandum respondent stated that he had disallowed the claimed nol carried from for lack of substantiation indeed ms gray explained this determination clearly to petitioners in the following passage in her workpapers from the audit w hile computing shareholder’s basis in onestar holding inc for the audit year of it was discovered petitioners had deducted dollar_figure pass-thru loss on schedule e in excess of his allowable basis therefore this has a direct effect on the net_operating_loss generated in and carried forward to the audit year emphasis added ms gray continued to explain in a subsequent passage alan j powers received a form 1099-c for dollar_figure in his ssn for from old national bank a cancellation of debt does not restore loan basis or increase stock basis if anything this should have been reported as cod income on his personal tax_return emphasis added instead of producing evidence to show they had sufficient bases in onestar holding to deduct the loss claimed petitioners focus their argument solely on their apparent mistaken notion that respondent had increased petitioners’ income by including the amount of cod income reported on the form 1099-c cancellation of debt that ms gray referred to in her workpapers which petitioners believe in turn caused respondent to disallow a portion of the nol_carryover from to petitioners maintain that the form 1099-c erroneously reported their cod income in that they had only dollar_figure of cod income and the remaining balance of the cod was income to onestar holding because onestar holding was allegedly liable for that portion of the debt that was the form 1099-c is not in evidence petitioners reported this amount of cod income as miscellaneous income on their return cancelled petitioners further contend that any cod income to them would be excluded under sec_108 because they were insolvent but respondent did not disallow a portion of the nol from because he included the amount of cod reported on the form 1099-c in petitioners’ income for respondent has always claimed only that petitioners failed to substantiate their capital or note bases in onestar holding in to absorb all the reported schedule e losses from that year despite having ample notice of respondent’s argument underlying the disallowance petitioners failed to produce any relevant and credible_evidence to show they had the sufficient bases in onestar holding to take the disallowed loss for in addition as ms gray correctly pointed out during the audit any cod income to petitioners would not restore their capital bases or note bases in onestar even if we were to construe petitioners argument to mean that the there is no evidence to substantiate petitioners’ claim that they were insolvent in in their reply brief petitioners appear to be surprised by this claim of respondent’s but any claim of surprise is not supported by the record ms gray stated repeatedly in her workpapers that the disallowance of the nol_carryover to was a result of petitioners’ deducting losses from onestar holding in excess of their bases respondent’s pretrial memorandum clearly stated that the nol issue was one of substantiation not unreported cod income as a factual matter we find mr powers who is an experienced c p a and ms powers had adequate notice of respondent’s claim underlying the disallowance remaining dollar_figure cod income was income to onestar holding and thus an item_of_income passed to its shareholders such cod income would not necessarily increase petitioners’ bases in onestar holding under sec_1367 because an s corporation’s cod income excluded under sec_108 is not an item_of_income to its shareholders under sec_1366 see sec_108 there is nothing in the record to suggest whether any cod income to onestar holding would be excluded under sec_108 for the foregoing reasons we sustain respondent’s determination to disallow dollar_figure of the nol that was carried over to because our findings today show that petitioners did not incur an nol for we sustain respondent’s determination to disallow the claimed nols for because the nol deduction was the only item reported on the return we also sustain the record does not have any evidence to show that onestar holding had cod income indeed onestar’s form_1120s and schedule_k-1 for did not show any cod income thus we decline to make a factual finding as to this allegation on date the job creation and worker assistance act of pub_l_no sec_402 sec_116 stat pincite was signed into law prohibiting shareholders of an s_corporation from increasing basis for their pro_rata shares of the s corporation’s excluded cod income for discharges of indebtedness after date this effectively abrogated the supreme court’s decision in 531_us_206 to allow such a basis increase see ball ex rel ball v commissioner tcmemo_2013_39 at respondent’s determination to disallow the deduction of the nol_carryover from claimed for vii accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties for and and on two alternative grounds petitioners substantially understated their income_tax or they were negligent or disregarded rules or regulations see sec_6662 and b and there is a substantial_understatement_of_income_tax if the understatement amount for the taxable_year exceeds the greater of of the tax required to be shown on a return for a taxable_year or dollar_figure sec_6662 alternatively we will sustain the commissioner’s determination to impose an accuracy-related_penalty if we determine that the taxpayers failed to make a reasonable attempt to comply with provisions of the internal revenue laws or disregarded rules or regulations by acting carelessly recklessly or with intentional disregard sec_6662 sec_1_6662-3 and income_tax regs only one accuracy-related_penalty may be imposed for a given portion of an underpayment even though that portion implicates more than one form of misconduct described in sec_6662 sec_1_6662-2 income_tax regs the commissioner bears the burden of production as to the imposition of penalties sec_7491 a respondent’s prima facie case our decision today shows that there was a substantial_understatement_of_income_tax for and for petitioners understated their income_tax_liability by dollar_figure which far exceeded of the tax required to be shown on the return for petitioners understated their income_tax_liability by dollar_figure which exceeded the dollar_figure threshold thus respondent has made his prima facie case for imposing the accuracy-related_penalties for and respondent has made his prima facie case with respect to the accuracy- related penalties asserted for and also by having produced evidence of petitioners’ negligence and disregard of rules and regulations this is so because our record shows petitioners did not keep adequate books_and_records to substantiate their claims we have already noted that we do not give much credence to petitioners’ claim that the bankruptcy court had seized their records because any such claim is not supported by what actually transpired in the bankruptcy proceedings on the basis of our review of the bankruptcy court’s docket entries and various discovery orders in any event petitioners have not produced any evidence aside from mr powers’ self-serving and conclusory testimony to show what records were seized and what efforts they made to ten percent of the tax required to be shown for is about dollar_figure retrieve those records it also appears petitioners have been able to turn up some records for issues not important in this case so that they could claim they have complied with the recordkeeping requirements but in fact what petitioners have produced in the course of this litigation has not been very helpful and occasionally amounted to a distraction moreover we infer from mr powers’ experience as an accountant that he understands what the rules and regulations require of petitioners as taxpayers in the light of this observation we are puzzled by mr powers’ testimony that he did not know his and ms powers’ percentage shares of their respective ownership interests in ajp and sep we are also troubled by the fact that petitioners filed the sep returns as if they had transferred their interests in nexes to sep when they knew they had not petitioners have also admitted that they underreported dollar_figure of schedule c income for and dollar_figure interest_income for this type of behavior is not consistent with one that we would expect from an experienced accountant who claims to be diligent in his compliance with the internal revenue laws and their rules and regulations mr powers’ testimony that an individual at nexes prepared some of his returns does not change our conclusion petitioners had a duty to review their tax returns before signing and filing them see 70_tc_465 aff’d 651_f2d_1233 6th cir in sum respondent has produced ample evidence to show culpable conduct on the part of petitioners that supports the imposition of the accuracy-related_penalties under sec_6662 b petitioners’ rebuttal once respondent has proved his prima facie case for imposing the penalty under sec_6662 petitioners bear the burden of proving that the penalty is unwarranted by establishing an affirmative defense such as reasonable_cause or substantial_authority see sec_6664 sec_6662 petitioners have not raised any affirmative defense they argue only that they were not negligent in failing to comply with the rules and regulations and that they did not disregard these rules and regulations in support of their contention they point to a long history of compliance while petitioners’ alleged years of tax compliance is noteworthy and may work as circumstantial evidence to show they did not act negligently or disregard the rules and regulations in the years in issue it is insufficient standing alone to overcome respondent’s prima facie case here accordingly we sustain respondent’s determination to impose the accuracy- related penalties for the tax years in issue viii epilogue we have considered all of petitioner’s arguments for a contrary holding and to the extent not discussed herein we conclude they are irrelevant moot or lacking in merit to reflect the foregoing decision will be entered for respondent
